Exhibit 10.2

AMENDMENT #12 TO RECEIVABLES SALE AGREEMENT

THIS AMENDMENT #12 (this “Amendment”), is dated as of March 10, 2009, is by and
among Actuant Corporation, a Wisconsin corporation (“Parent”), GB Tools and
Supplies, Inc., a Wisconsin corporation, Versa Technologies, Inc., a Delaware
corporation, Kwikee Products Company, LLC, a Delaware limited liability company,
Nielsen Hardware Corp., a Connecticut corporation, B.W. Elliott Manufacturing
Co., LLC, a New York limited liability company, ACME Electric Corporation, a New
York corporation, Atlantic Guest, Inc., a Delaware corporation, Hydratight
Operations, Inc. (formerly Hydratight Sweeney, Inc. ), a Delaware corporation,
Hydratight, Inc. (formerly Hydratight Sweeney Products Corporation), a Delaware
corporation, D.L. Ricci Corp., a Minnesota corporation, Precision Sure-Lock,
Inc., a Delaware corporation, Key Components, Inc. (successor by merger to Key
Components, LLC), a New York corporation, Maxima Technologies & Systems, LLC, a
Delaware limited liability company, ACME Electric Inc. (successor by merger to
Actown Electrocoil, Inc.), a Delaware corporation, BH Electronics, Inc., a
Tennessee corporation, Templeton, Kenly & Co., Inc., an Illinois corporation
(each of the foregoing, an “Originator” and collectively, the “Originators”),
Actuant Receivables Corporation, a Nevada corporation (“Buyer”), and Wachovia
Bank, National Association, as Agent (the “Agent”), and pertains to the
Receivables Sale Agreement dated as of May 30, 2001 by and among Parent, the
Originators and Buyer (as amended, the “Existing Agreement”). Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the Existing Agreement.

PRELIMINARY STATEMENT

The parties wish to amend certain terms of the Existing Agreement on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Section 1. Amendments.

(a) The definition of “Settlement Date” contained in Exhibit I to the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

““Settlement Date” means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
Receivable Interest.”

(b) The third preliminary statement to the Existing Agreement is hereby amended
and restated in its entirety to read as follows:

“Following the purchase of Receivables from each Originator, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement

 

1



--------------------------------------------------------------------------------

dated as of May 30, 2001 (as the same may from time to time hereafter be
amended, supplemented, restated or otherwise modified, including by that certain
Amended and Restated Receivables Purchase Agreement dated as of September 10,
2008, the “Purchase Agreement”) among Buyer, Parent, as initial Servicer, and
Wachovia Bank, National Association, individually (“Wachovia”) and as agent
(together with its successors and assigns in such capacity, the “Agent”).”

(c) Section 4.1(a)(vi) of the Existing Agreement is hereby amended and restated
in its entirety to read as follows:

“(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or Wachovia, copies of the same.”

(d) Section 7.1(b) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and Purchaser.”

(e) Section 7.4 of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 7.4 Confidentiality.

(a) Each Originator and Buyer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Agent and
Wachovia and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Originator and its officers and employees may disclose
such information to such Originator’s external accountants, attorneys and other
advisors and as required by any applicable law or order of any judicial or
administrative proceeding.

(b) Each Originator hereby consents to the disclosure of any nonpublic
information with respect to it (i) to Buyer, the Agent, the Purchaser or
Wachovia by each other, (ii) to any prospective or actual assignee or
participant of any of the Persons described in clause (i), and (iii) to any

 

2



--------------------------------------------------------------------------------

rating agency, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to Wachovia or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
Wachovia Bank, N.A. (or its successor) acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person described in the foregoing clauses
(ii) and (iii) is informed of the confidential nature of such information. In
addition, the Purchasers and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).”

(f) Section 7.5(a) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Each Originator and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Wachovia, it will not institute against, or
join any other Person in instituting against, Wachovia any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.”

(g) Section 7.6 of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Originator, Buyer,
Wachovia, the Agent or Purchaser, no claim may be made by any such Person (or
its Affiliates, directors, officers, employees, attorneys or agents) against any
such other Person (or its Affiliates, directors, officers, employees, attorneys
or agents) for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each of the
parties hereto, on behalf of itself and its Affiliates, directors, officers,
employees, attorneys, agents, successors and assigns, hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.”

Section 2. Representations. Each of the Originators hereby confirms that, as of
the date of this Amendment, no event has occurred and is continuing that will
constitute a Termination Event or an Unmatured Termination Event.

 

3



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon receipt by the Agent of counterparts of this
Amendment duly executed by each of the parties.

Section 4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. CONSENT TO JURISDICTION. EACH ORIGINATOR AND BUYER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS
AMENDED HEREBY OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS
AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY AND EACH ORIGINATOR AND
BUYER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE
EXISTING AGREEMENT AS AMENDED HEREBY OR ANY DOCUMENT EXECUTED BY ANY ORIGINATOR
PURSUANT TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY SHALL BE
BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

4.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY,
ANY DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS AMENDMENT OR THE
EXISTING AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

4.4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.

 

4



--------------------------------------------------------------------------------

4.5. Reference To And Effect on Existing Agreement. Except as specifically
modified above, the Existing Agreement and the other Transaction Documents shall
remain in full force and effect and are herby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent under the Existing Agreement or
any other Transaction Documents, nor constitute a waiver of any provision of the
Existing Agreement or any other Transaction Documents, except as specifically
set forth herein.

<signature pages follow>

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ACTUANT CORPORATION By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz
Title:   Treasurer   Address:    13000 W Silver Spring Road Milwaukee, WI 53007
    Attn:   Terry M. Braatz     Phone:    262-373-7437     Fax:   262-790-6820
GB TOOLS AND SUPPLIES, INC. By:   /s/ Terry M. Braatz     Name:   Terry M.
Braatz Title:   Treasurer   Address:   13000 W Silver Spring     Road Milwaukee,
WI 53007     Attn:   Terry M. Braatz     Phone:   262-373-7437     Fax:  
262-790-6820 VERSA TECHNOLOGIES, INC. By:   /s/ Terry M. Braatz     Name:  
Terry M. Braatz Title:   Treasurer   Address:   13000 W Silver Spring Road
Milwaukee, WI 53007     Attn:   Terry M. Braatz     Phone:   262-373-7437    
Fax:   262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

NIELSEN HARDWARE CORP. By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz
Title:   Treasurer   Address:   

13000 W Silver Spring Road

Milwaukee, WI 53007

    Attn:   Terry M. Braatz     Phone:    262-373-7437     Fax:   262-790-6820
KWIKEE PRODUCTS COMPANY, LLC By:   /s/ Terry M. Braatz     Name:   Terry M.
Braatz Title:   Treasurer   Address:  

13000 W Silver Spring Road

Milwaukee, WI 53007

    Attn:   Terry M. Braatz     Phone:   262-373-7437     Fax:   262-790-6820
B.W. ELLIOTT MANUFACTURING CO., LLC By:   /s/ Terry M. Braatz     Name:   Terry
M. Braatz Title:   Treasurer   Address:  

13000 W Silver Spring Road

Milwaukee, WI 53007

    Attn:   Terry M. Braatz     Phone:   262-373-7437     Fax:   262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

ACME ELECTRIC CORPORATION By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz
Title:   Treasurer   Address:    13000 W Silver Spring Road Milwaukee, WI 53007
    Attn:   Terry M. Braatz     Phone:    262-373-7437     Fax:   262-790-6820
ATLANTIC GUEST, INC. By:   /s/ Terry M. Braatz     Name:   Terry M. Braatz
Title:   Treasurer   Address:   13000 W Silver Spring Road Milwaukee, WI 53007  
  Attn:   Terry M. Braatz     Phone:   262-373-7437     Fax:   262-790-6820
HYDRATIGHT OPERATIONS, INC. By:   /s/ Terry M. Braatz     Name:   Terry M.
Braatz Title:   Treasurer   Address:   13000 W Silver Spring Road Milwaukee, WI
53007     Attn:   Terry M. Braatz     Phone:   262-373-7437     Fax:  
262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

HYDRATIGHT, INC. By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz Title:  
Treasurer   Address:    13000 W Silver Spring Road     Milwaukee, WI 53007    
Attn:   Terry M. Braatz     Phone:    262-373-7437     Fax:   262-790-6820 D.L.
RICCI CORP. By:   /s/ Terry M. Braatz     Name:   Terry M. Braatz Title:  
Treasurer   Address:   13000 W Silver Spring Road Milwaukee, WI 53007     Attn:
  Terry M. Braatz     Phone:   262-373-7437     Fax:   262-790-6820 PRECISION
SURE-LOCK, INC. By:   /s/ Terry M. Braatz     Name:   Terry M. Braatz Title:  
Treasurer   Address:   13000 W Silver Spring Road     Milwaukee, WI 53007    
Attn:   Terry Braatz     Phone:   262-373-7437     Fax:   262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

KEY COMPONENTS, INC. By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz
Title:   Treasurer   Address:    13000 W Silver Spring Road     Milwaukee, WI
53007     Attn:   Terry Braatz     Phone:    262-373-7437     Fax:  
262-790-6820 MAXIMA TECHNOLOGIES & SYSTEMS, LLC By:   /s/ Terry M. Braatz    
Name:   Terry M. Braatz Title:   Treasurer   Address:   13000 W Silver Spring
Road     Milwaukee, WI 53007     Attn:   Terry Braatz     Phone:   262-373-7437
    Fax:   262-790-6820 ACME ELECTRIC INC. By:   /s/ Terry M. Braatz     Name:  
Terry M. Braatz Title:   Treasurer   Address:   13000 W Silver Spring Road    
Milwaukee, WI 53007     Attn:   Terry Braatz     Phone:   262-373-7437     Fax:
  262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

BH ELECTRONICS, INC. By:   /s/ Terry M. Braatz     Name:    Terry M. Braatz
Title:   Treasurer   Address:    13000 W Silver Spring Road     Milwaukee, WI
53007     Attn:   Terry Braatz     Phone:    262-373-7437     Fax:  
262-790-6820 TEMPLETON, KENLY & CO., INC. By:   /s/ Terry M. Braatz     Name:  
Terry M. Braatz Title:   Treasurer   Address:   13000 W Silver Spring Road    
Milwaukee, WI 53007     Attn:   Terry Braatz     Phone:   262-373-7437     Fax:
  262-790-6820

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]



--------------------------------------------------------------------------------

ACTUANT RECEIVABLES CORPORATION By:   /s/ Patrick C. Corn     Name:    Patrick
C. Dorn Title:   President   Address:    3993 Howard Hughes Pkwy.   Suite 100  
Las Vegas, Nevada 89109   Attn:   Pat Dorn   Phone:    (702) 691-2210   Fax:  
(702) 691-2236 WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT By:   /s/ Michael
J. Landry         Name:   Michael J. Landry Title:   Vice President

[Signature Page to Amendment No. 12 to Receivables Sale Agreement]

 